Case 0:20-cv-60416-AMC Document 110-30 Entered on FLSD Docket 08/13/2021 Page 1 of
                                       11
Case 0:20-cv-60416-AMC Document 110-30 Entered on FLSD Docket 08/13/2021 Page 2 of
                                       11
Case 0:20-cv-60416-AMC Document 110-30 Entered on FLSD Docket 08/13/2021 Page 3 of
                                       11
Case 0:20-cv-60416-AMC Document 110-30 Entered on FLSD Docket 08/13/2021 Page 4 of
                                       11
Case 0:20-cv-60416-AMC Document 110-30 Entered on FLSD Docket 08/13/2021 Page 5 of
                                       11
Case 0:20-cv-60416-AMC Document 110-30 Entered on FLSD Docket 08/13/2021 Page 6 of
                                       11
Case 0:20-cv-60416-AMC Document 110-30 Entered on FLSD Docket 08/13/2021 Page 7 of
                                       11
Case 0:20-cv-60416-AMC Document 110-30 Entered on FLSD Docket 08/13/2021 Page 8 of
                                       11
Case 0:20-cv-60416-AMC Document 110-30 Entered on FLSD Docket 08/13/2021 Page 9 of
                                       11
Case 0:20-cv-60416-AMC Document 110-30 Entered on FLSD Docket 08/13/2021 Page 10 of
                                       11
Case 0:20-cv-60416-AMC Document 110-30 Entered on FLSD Docket 08/13/2021 Page 11 of
                                       11
